Citation Nr: 0302503	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  96-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  He thereafter had many years of service in the 
Commonwealth of Puerto Rico Army National Guard, and was 
recalled to active duty from December 1984 to May 1985.  The 
veteran was also recalled to active duty in support of 
Operation Desert Shield/Storm from January 3, 1991 to July 6, 
1991.  He served in Southwest Asia (SWA) from February 17, 
1991, to June 13, 1991.

The veteran died in October 1991, and the appellant is his 
surviving spouse.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans (VA), Regional Office (RO), which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In June 2000, the Board remanded the case for additional 
development.  Subsequently, an August 2002 rating action 
again denied the appellant's claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim.

2.  The veteran died in October 1991 from multiple fractures 
and lacerated viscera after he jumped from a fourth floor 
window in the Bronx, New York.  The autopsy report concluded 
that the death was a suicide.

3.  The veteran was not service connected for any disability 
at the time of his death.

4.  The veteran's death by suicide was either the result of 
his own willful misconduct or the result of mental 
unsoundness not due to or the proximate result of a service 
related cause.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause 
of the veteran's death by suicide have not been met.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.302, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the August 
1994 statement of the case (SOC) and September 1999 and 
August 2002 supplemental statements of the case (SSOCs) of 
the laws and regulations pertaining to her claim for service 
connection for the cause of the veteran's death.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the appellant has 
been adequately informed as to the type of evidence that 
would help substantiate her claim.  Pursuant to the previous 
remand, police reports were obtained from the New York City 
Police Department.  Service personnel records of the veteran 
were obtained.  The RO attempted to obtain records from the 
Puerto Rico Army National Guard (PRARNG).  These did not 
result in any additional records.  Additionally, the National 
Personnel Records Center (NPRC) responded that no additional 
service medical records for the veteran were available.  

The Board's remand, as well as the August 2002 SSOC, informed 
the appellant of the provisions of the VCAA.  The SSOC 
specified what evidence the appellant must obtain to 
successfully prosecute her claim, what evidence VA had 
obtained and that VA had assisted her in obtaining evidence 
that she had identified as relevant to her claim.  A November 
2001 letter notified the appellant of the type of evidence 
necessary to substantiate her claim.  It informed her that VA 
would assist in obtaining identified records, but that it was 
the appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The appellant has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2002). 

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self- destruction.  38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302 (2002).  In the absence of a determination of 
an unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (2002).

The available service medical records do not show any 
treatments or complaints of a psychiatric nature.  As noted 
above, attempts to obtain additional records from PRARNG and 
NPRC were unsuccessful.

The record shows that the veteran died in October 1991 after 
jumping from the fourth floor bathroom window of his wife's 
apartment in the Bronx, New York.  The autopsy report 
concluded that the death was a suicide.  

A police report of the incident related a conversation with 
the appellant on the date of the veteran's death:  

[The appellant] also stated that she was 
recently diagnosed as having terminal 
cancer in the uterus, and was scheduled to 
undergo treatment, in the near future.  
[The appellant] stated that she told her 
husband of her condition, and he became 
very depressed and told her if she dies he 
will die with her.  [The appellant] stated 
that they continued to discuss her 
condition over the weekend, and he 
remained the same, depressed and 
concern[ed].

The veteran was not service connected for any disability at 
the time of his death.  The appellant reported that he was 
not receiving any private medical treatment prior to his 
death.  

In statements submitted to VA in support of her claim, the 
appellant has contended that the veteran was depressed 
following his return from the Gulf War, and that he could not 
eat or sleep.  She also reported that he lost weight and 
seemed anxious and very aggressive at times.

As noted above, service connection may be granted for the 
cause of death by suicide where it is established that at the 
time of death there was mental unsoundness due to or the 
proximate result of a service connected disease or injury.  
Where the evidence shows no reasonable adequate motive for 
suicide, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances that could lead a rational person to self- 
destruction.  38 U.S.C.A. § 1310 (West 1991); Sheets v. 
Derwinski, 2 Vet. App. 512 (1992); 38 C.F.R. § 3.302 (2002).  
Here, the evidence contained in the police report indicates 
that a likely motive for the veteran's suicide was the 
veteran's unwillingness to survive his wife on learning of 
her apparent terminal illness.  According to the appellant's 
own statement to police on the day of the veteran's death, he 
had and told her that "if she dies he will die with her."  
If this were determined to be a reasonable adequate motive 
for suicide, then the veteran's death would be considered the 
result of his own willful misconduct, and service connection 
for the cause of death would be precluded.  38 C.F.R. §§ 
3.301(a), 3.302(a) (2002).  On the other hand, if this were 
not determined to be a reasonable adequate motive for 
suicide, and the veteran were considered mentally unsound, 
there would still be no basis for entitlement to service 
connection for the cause of his death since the veteran had 
no service connected disability, and there is no objective 
evidence of psychiatric symptomatology related to his periods 
of service.  

While the appellant has indicated that it is her belief that 
the veteran was depressed as a result of his Gulf War 
service, and that this depression resulted in his suicide, 
the Board notes that her lay statements alone, even if they 
were not contradicted by her own statements to the police on 
the day of the veteran's death, are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service connection for the cause of the 
veteran's death.  

Finally, the Board notes that the veteran served in Southwest 
Asia during Operation Desert Shield/Desert Storm.  Service 
connection may also be established for chronic disability, 
which has persisted for a period of six months or more, 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree to 10 
percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.117 (2002).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or even that occurred between the 
veteran's recent departure from active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness.  38 C.F.R. § 3.317(c).

In the present case, though the appellant has claimed that 
the veteran was anxious and depressed since his return from 
active duty, the clear preponderance of the evidence reflects 
that any depression or other emotional distress that may have 
led to his suicide was precipitated by learning of the 
appellant's illness.  The police report referring to the 
veteran's mental state at the time immediately preceding his 
death is very probative in this instance, since the 
information was given proximate to the event and reflects the 
veteran's own thoughts concerning his feelings of depression.  
Therefore any undiagnosed illness that may have been present 
would not be attributable to the veteran's active duty.  


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

